ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of WILLIAM A. HANSEN of FORKED RIVER, who was admitted to the bar of this State in 1977, pursuant to Rule l:20-ll(a) and Rule 1:20-3(g)(4),
And respondent, by his attorney, having offered no objection to the relief sought in the petition,
And good cause appearing;
It is ORDERED that WILLIAM A. HANSEN is temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by WILLIAM A. HANSEN, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for1 good cause shown, pending further Order of this Court; and it is further
ORDERED that WILLIAM A. HANSEN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that WILLIAM A. HANSEN comply with Rule 1:20-20 dealing with suspended attorneys.